PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/329,058
Filing Date: 11 Jul 2014
Appellant(s): Stafeil et al.



__________________
Christopher R. Lewis
For Appellants


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 20, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejections
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, 11, 13-19, 21-26, and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0090421 to Vitrano in view of US Pub. No. 2011/0021103 to Alper.
Regarding claims 1-3, 5-7, 9, 11, 13-19, 21-26, and 32-38, Vitrano teaches a hot melt adhesive for bonding, comprising a blend of styrenic block copolymer, an ethylene vinyl acetate 
Regarding the claimed plasticizer, Vitrano teaches that a plasticizer can be present in amounts of 0% to about 10% by weight, wherein a suitable plasticizer is mineral oil, to lower the viscosity of the composition (Vitrano, paragraph 0034). Vitrano establishes that petrolatum behaves similarly as mineral oil (Id., paragraph 0013).  Therefore, Vitrano establishes petrolatum and mineral oil are useful for the same purpose.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Vitrano teaches that the amount of petrolatum can vary such that the amount of petrolatum is less than the amount of mineral oil (see Id., paragraphs 0017, 0034).  Note that the cumulative amount of petrolatum (having similar properties to mineral oil) 
Alper teaches a hot melt adhesive containing about 10% to about 70% by weight of a first tackifying resin having a softening point of at least about 95°C, about 0% to about 60% by weight of a plasticizer such as mineral oil (Alper, paragraph 0079), about 0.1% to about 5% by weight of a stabilizer, and about 1% to about 40% by weight of a secondary polymer that is different from the olefin block copolymer (Id., Abstract). Alper teaches the composition has styrene-ethylene-butylene-styrene (SEBS) copolymers which are hydrogenated (Id., paragraph 0059). Alper teaches the composition further includes about 1 to about 25 wt% SEBS as an auxiliary polymer (Id., paragraph 0038). Alper teaches the secondary polymer include ethylene vinyl acetate (Id., paragraph 0059). Alper teaches the components total 100% by weight of the composition, and the viscosity of the composition is equal to or less than about 20,000 mPas at 163 °C (Id., abstract).  Alper teaches that suitable plasticizers include mineral oil and polybutenes, wherein aromatic hydrocarbons should preferably be less than 30% by weight of the oil (Id., paragraph 0079).  Similar to Vitrano, Alper teaches that plasticizers are added to lower the viscosity of the composition without substantially decreasing the adhesive strength and/or the service temperature of the adhesive (Id.).  Alper teaches that the amount of plasticizer in the adhesive should be maximized for cost considerations, as plasticizers are usually of lower cost than other materials involved in the formulation like polymers and tackifying resins (Id.).  Alper teaches that the plasticizer may comprise liquid polybutene (Id., claim 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the adhesive of Vitrano, wherein the adhesive includes a 
Regarding the claimed viscosity and storage modulus, Vitrano teaches that the viscosity at 300°F is 500cP (Vitrano, Table 3) and a modulus of less than 1.0 x 107 dynes/cm2 (Id., paragraph 0005). Although the prior art combination does not appear to teach the viscosities at the claimed temperature, it is reasonable for one of ordinary skill in the art to expect that the claimed properties would naturally flow from the invention of the prior art combination, as the prior art combination teaches an invention with a substantially similar structure and composition as claimed. Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Regarding claims 22-26, Vitrano teaches that applications for the adhesive includes lamination adhesives, labeling, and non-woven (Vitrano, paragraph 0006).  Vitrano does not appear to teach the claimed laminate structure.  However, Alper teaches bonding first and second nonwoven substrates using the adhesive composition between them to create a laminate (Alper, paragraph 0040). Alper teaches that the adhesive is also used to bond a nonwoven layer to a film layer (Id., paragraph 0041).  Alper teaches that the adhesive composition is used in articles such as a disposable diaper, a sanitary napkin, a bed pad, a bandage, a surgical drape, a tape, a label, a plastic sheet, a nonwoven sheet, a paper sheet, a cardboard, a book, a filter, or a package (Id., Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the adhesive of Vitrano, wherein the adhesive is used in . 

(3) Response to Arguments
A.	Rejection of claims 1-3, 5-7, 9, 11, 13-19, 21-26, and 32-38 under 35 U.S.C. 103 as being unpatentable over Vitrano in view of Alper.
Contrary to the current rejection, Appellants argue that Vitrano teaches the criticality of petrolatum as being necessarily present to achieve its purposes and keeping the plasticizer content low, and expressly teaches away from a plasticizer content of about 10%, as in Comparative Example 4.  Additionally, Appellants argue that the different effects of petrolatum versus a mineral oil plasticizer are demonstrated by comparing Vitrano’s Example 1 with Comparative Example 4.  Appellants summarize their arguments at page 10 of the Appeal Brief, and conclude that one of ordinary skill would not have substituted the petrolatum of Vitrano for mineral oil, because Vitrano teaches precisely the opposite.
Regarding Appellants’ arguments, Examiner respectfully disagrees.  Note that although the claimed hot melt adhesive composition comprises a blend of ethylene vinyl acetate copolymer, tackifying resin, hydrogenated styrenic block copolymer, liquid plasticizer, and optionally both a stabilizer and a wax (as set forth in claims 21, 36 and 38), Appellants’ are not disputing the presence of each of the components in the teachings of the prior art combination.  Appellants’ arguments are solely directed to the claimed amount of liquid plasticizer not being rendered obvious by the prior art combination, as one of ordinary skill would not have substituted the petrolatum of Vitrano for mineral oil.

As set forth in the Final Rejection, Vitrano teaches a hot melt adhesive for bonding, comprising a blend of styrenic block copolymer, an ethylene vinyl acetate copolymer, a tackifying resin, petrolatum and optionally a wax (Vitrano, Abstract).  Vitrano, which shares the same assignee and a similar inventor as the current Application, recites at paragraph 0013, that the inclusion of mineral oil to adjust and modify the properties of hot melt adhesives, specifically to improve adhesion and reduce viscosity, was known.  Vitrano recites that the addition of these liquid plasticizers typically results in mutually exclusive properties in terms of creep resistance and improved film adhesion (emphasis added) (Id., paragraph, 0013).  Vitrano further recites that the substitution of the petrolatum for mineral oil improves creep resistance, eliminates oil migration, and when properly formulated, does not decrease film adhesion (emphasis added) (Id.).  Vitrano teaches that petrolatum gives the formulation low viscosity which is needed for low application temperatures (emphasis added) (Id., paragraph 0019). Similarly, Vitrano teaches that plasticizers have typically been used to lower the viscosity of the overall adhesive composition without substantially decreasing the adhesive strength and/or the service See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
Note that Appellants’ specification recites that a plasticizer is broadly defined as a typically organic composition that can be added to improve extrudability, flexibility, workability, or stretchability (emphasis added) (see Appellants’ specification at paragraph 00032).  Clearly, the purposes of petrolatum and mineral oil are also “plasticizers” within the scope of the claimed invention.  
Regarding the claimed amount of plasticizer, Vitrano teaches that a plasticizer can be present in amounts of 0% to about 10% by weight (Vitrano, paragraph 0034).  Therefore, Vitrano establishes that the amount of plasticizer can at least be 10% by weight.  Additionally, Vitrano teaches that the composition comprises 2% to 30% of petrolatum (Id., paragraph 0017).  Therefore, Vitrano also establishes that components which function to improve film adhesion while lowering the viscosity of hot melt adhesive composition, or plasticizers, may cumulatively be present between about 2% to about 40% by weight.
Alper, which also shares the same assignee as the current Application, is similarly directed to a hot melt adhesive composition having substantially the same components as set forth in Vitrano including plasticizers, such as mineral oil and liquid polybutene.  Alper provides the same logic as Vitrano in the reasoning for adding plasticizers to hot melt adhesive compositions, such as to lower the viscosity of the composition without substantially decreasing the adhesive strength and/or the service temperature of the adhesive.  Alper further adds that the 
Accordingly, the combined teachings of the prior art clearly establish that it was known in the hot melt adhesive composition art to include plasticizers, such as mineral oil, in order to predictably lower the viscosity of the composition and improve film adhesion.  Therefore, it would have been obvious to one of ordinary skill to form the hot melt adhesive composition of Vitrano, wherein the mineral oil plasticizer in present in amounts, such as within the claimed range, motivated by the desire of forming a conventional adhesive comprising an amount of plasticizer known in the art as being predictably suitable for hot melt adhesive compositions, based on the desired viscosity, strength and cost.  
Regarding Example 1 and Comparative Example 4 of Vitrano, preliminarily, it should be noted that Comparative Example 4 of Vitrano, which shares the same assignee and an inventor of the current Application, is substantially within the scope of the claimed invention structurally and compositionally, including comprising properties within the claimed ranges.  For example, although Appellants argue that one of ordinary skill would not have substituted petrolatum for mineral oil, the claimed invention substantially overlaps with the embodiment set forth in Comparative Example 4, as the claimed invention substitutes petrolatum for mineral oil.  Similarly, Comparative Example 4 as illustrated in Table 3 of Vitrano, comprises 17% of Nyplast 22B, which is recited to be a mineral oil plasticizer (see Vitrano, paragraph 0078).  Although neither the composition nor the properties of the prior art combination are at issue, as Appellants are only arguing the amount of mineral oil is not taught by the prior art, Vitrano 6.  Similarly, Appellants’ specification at Table One shows various examples of the invention, having a cross-over temperature (Tx) between 50.2-94.1, a viscosity of between 710-40,500 cP at 250°C, a glass transition temperature of between 12.6-29.8°C, and a modulus (G’) at 25°C of 1.1 x 106-1.4 x 107.  Therefore, Appellants appear to rely on the teachings of Vitrano to establish a hot melt composition already set forth in Vitrano at Comparative Example 4.
Regarding the Examples and Comparative Examples set forth in Vitrano, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the Examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971). Additionally, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. In re Gurley, 27 F.3d 551,554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994).
Appellants are comparing Example 1 and Comparative Example 4 to show that one of ordinary skill would not have substituted petrolatum for mineral oil.  However, the Rejection does not rely on substituting petrolatum for mineral oil, and the claimed invention does not exclude petrolatum from being present in the claimed hot melt adhesive composition.  Additionally, neither Example 1 nor Comparative Example 4 include both petrolatum and mineral oil, and it does not appear to be the intention of Vitrano to necessarily exclude petrolatum, whereas Vitrano clearly recites that the composition may include mineral oil.  Therefore, Appellants reliance on Example 1 and Comparative Example 4, to show that one of 
The Rejection relies on the combined teachings of the prior art establishing petrolatum and mineral oil are useful for the same purpose.  Appellants’ reliance on Example 1 and Comparative Example 4, where Example 1 includes petrolatum whereas Comparative Example 4 includes mineral oil and the properties that are measured and result, only further establishes that petrolatum and mineral oil are useful for the same purpose, albeit with different results.  However, Appellants do not argue or establish that the different results are unexpected, as Appellants’ specification appears to show that the inclusion of mineral oil leads to predictable results, which are further supported in Comparative Example 4 of Vitrano.
As set forth above, Vitrano expressly establishes the inclusion of mineral oil in hot melt compositions have the same components as claimed.  In addition, Vitrano establishes that petrolatum, having similar properties to mineral oil and added for a similar purpose, is included in additional amounts.  Alper establishes to one of ordinary skill that hot melt adhesive compositions may include higher amounts of plasticizers, such as mineral oil, for similar purposes as set forth in Vitrano, including cost considerations.  Based on the combined teachings of the prior art, one of ordinary skill would be motivated to further include a mineral oil or polybutene plasticizer in amounts, such as within the claimed ranges, as the prior art establishes the predictable suitability in increasing the amount of plasticizers in specifically hot melt adhesive compositions, such as to predictably improve film adhesion while lowering the viscosity, in addition to cost considerations.  
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Vitrano teaches that the composition comprises 2% to 30% of petrolatum and that a plasticizer can be present in amounts of 0% to about 10% by weight.  One of ordinary skill would recognize that based on the percentages set forth in Vitrano, either the amount of petrolatum can be lower, higher or the same as the amount of plasticizer.  Such a conclusion does not require hindsight, as those conclusions are drawn from the teachings of Vitrano, and Vitrano does not require the amount of petrolatum to necessarily be greater than the amount of plasticizer.  Additionally, simply because the Examples show that both the upper and lower limits of the range of petrolatum were above those of the plasticizer, and since the upper limit of plasticizer is below the amount of petrolatum exemplified by Vitrano (i.e., 17 wt%), does not establish that the amount of petrolatum can never be less than the amount of mineral oil, as the Examples neither limit nor define the invention of Vitrano, and the suggestion of such is contrary to the express teachings of Vitrano.  Therefore, the suggestion about the relative amounts of petrolatum and mineral oil neither appears to be an obtuse or incorrect inference, as suggested by Appellants.
	Appellants argue that Vitrano stating a “plasticizer can be present” is not a description of a necessary constituent but an acknowledgement that the constituent can be tolerated in a low see Appellants’ specification at paragraph 0008, original claim 1).  Therefore, Appellants’ disclosure appears to indicate that a “low amount” of plasticizer is similarly suitable for Appellants’ invention, including the properties set forth in the claimed invention.  
As set forth previously, Vitrano expressly establishes the inclusion of mineral oil in hot melt compositions have the same components as claimed.  In addition, Vitrano establishes that petrolatum, having similar properties to mineral oil and added for a similar purpose, is included in additional amounts.  Alper establishes to one of ordinary skill that hot melt adhesive compositions may include higher amounts of plasticizers, such as mineral oil, for similar purposes as set forth in Vitrano, including cost considerations.  Based on the combined teachings of the prior art, one of ordinary skill would be motivated to further include a mineral oil or polybutene plasticizer in amounts, such as within the claimed ranges, as the prior art establishes the predictable suitability in increasing the amount of plasticizers in specifically hot melt adhesive compositions, such as to predictably improve film adhesion while lowering the viscosity, in addition to cost considerations.  
	Appellants argue that Comparative Example 4 has a mineral oil content of 17% by weight and is deemed too soft and not setting up fast enough.  Therefore, Appellants argue that one of ordinary skill would not have any reason to modify Vitrano to use an adhesive having over 10% 
Regarding Appellants’ arguments, Examiner respectfully disagrees.  As set forth previously, the Rejection is based on the combined teachings of the prior art, and not solely in view of the teachings of Vitrano.  Additionally, Appellants appear to be taking the position that the person having ordinary skill in the art and the inventors of Vitrano are the same.  However, the person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397.
Comparative Example 4 only establishes that a hot melt composition comprising solely mineral oil at 17%, in comparison to a hot melt composition comprising solely petrolatum, would predictably result in a composition having a lower crossover temperature and a higher viscosity.  Based on this specific substitution, which is not relied on in the Rejection, Vitrano only recites that the Comparative Example is too soft and sets up too slowly.  No conclusion is made as to the structure of Comparative Example 4 being unsatisfactory for its intended purpose.  As explained earlier, Vitrano only recites that the properties of the Comparative Example are not necessarily the desired properties, but does not recite that the composition of the Comparative Example is unsuitable for use as a hot melt adhesive.  Appellants have not established such a conclusion.
Appellants recite In re Gordon and In re Ratti at pages 12-14, to show parallels between Vitrano, the French patent in Gordon and the Chinnery patent in Ratti.  Appellants argue that it is 
Regarding Appellants’ arguments, Examiner respectfully disagrees. Notwithstanding that both Gordon and Ratti are directed to a blood filter assembly and a shaft seal, respectively, which are not analogous to compositions or hot melt adhesive compositions, it is important to reiterate that neither the claimed invention necessarily excludes the presence of petrolatum, nor does Comparative Example illustrate a composition with both petrolatum and mineral oil.  Additionally, the exclusion of petrolatum is not relied on in the Rejection.  
Comparative Example 4 sets forth the predictably resulting properties, which one of ordinary skill would readily recognize as to whether those properties, such as glass transition temperature, modulus, crossover temperature, and viscosity, are suitable for use as a hot melt adhesive composition.  One of ordinary skill in the hot melt adhesive composition art, desiring a lower crossover temperature and a higher viscosity, need only look to Comparative Example 4 of Vitrano, or the teachings of Alper to accomplish such a task.  Additionally, Appellants’ claimed invention, which is also directed to a hot melt adhesive composition comprising each of mineral oil such as at 17% and properties such as glass transition temperature, modulus, crossover temperature, and viscosity, not surprisingly establishes that the composition of Comparative Example 4 is actually suitable for use as a hot melt adhesive composition.
Additionally, regarding Gordon, as set forth by Appellants, the blood filter assembly was not rendered obvious by a device to separate dirt, heavier oils and water from gasoline, as the device if turned upside down would be rendered inoperable for its intended purpose.  It is unclear how the facts of Gordon are similarly applicable here, as the blood filter assembly relies on a 
Additionally, regarding Ratti, as set forth by Appellants, Appellants recite that characteristics of being too soft and setting up too slowly are evidence of mineral oil in the claimed range being rendered unsatisfactory for its intended purpose.  However, Vitrano does not teach characteristics of being too soft and setting up too slowly renders Vitrano unsuitable for use as a hot melt adhesive.  Additionally, Alper establishes that the amount of mineral oil set forth in Vitrano and within the claimed range is predictably suitable for use as a hot melt adhesive composition.  
Appellants address arguments recited in the Advisory Action.  Appellants recite that the person of ordinary skill in the art is not the inventor in the prior art, and disclaims the Advisory Action’s implication that Appellants were speaking for any of the named inventors.  Examiner notes that Appellants’ arguments were solely directed to Vitrano, as modifying Vitrano would render Vitrano unsatisfactory for its intended purpose and change its principle of operation.  As Appellants’ arguments did not recognize the combined teachings of the prior art which, in totality, were recited to render obvious the claimed invention, Examiner was reiterating the basis for the Rejection, and establishing that the Rejection was not based on only the teachings of Vitrano.
Appellants reiterate that when comparing Example 1 with Comparative Example 4, the Board is asked how any conclusion could be reached other than petrolatum behaving differently than mineral oil.  Examiner respectfully disagrees.  As set forth previously, petrolatum and mineral oil are known in the hot melt adhesive composition art to predictably improve film 
Appellants reiterate that the rejection must comply with the rules of obviousness, two of which preclude a finding of obviousness when the modifications would render it unsatisfactory for its intended purpose or change its principle of operation.  Examiner respectfully disagrees.  As set forth previously, Vitrano already establishes the inclusion of mineral oil.  Therefore, the inclusion of mineral oil would neither render it unsatisfactory for its intended purpose nor change its principle of operation.  Alper similarly recites that it was known by Appellants and by those in the hot melt adhesive composition art to provide a hot melt adhesive composition with an amount of plasticizer, such as up to about 60%, to lower the viscosity of the composition without substantially decreasing the adhesive strength and/or the service temperature of the adhesive, in addition to lowering cost.  Therefore, the prior art combination establishes that the amount of components which improve film adhesion while lowering the viscosity, such as plasticizers, may comprise more than 10%.  
Appellants argue that Examiner has improperly used hindsight to reject the claims, as the scope of Appellants’ original claims has nothing to do with establishing obviousness.  Examiner respectfully disagrees.  The issue is that even though the prior art teaches up to 10% of mineral 
Appellants argue that Comparative Example 4 is not an invention within the scope of the claimed invention, as the ethylene vinyl acetate and styrene block copolymer used in Comparative Example 4 is not within the claimed invention.  While Examiner notes the melt index of the ethylene vinyl acetate and the styrene content of the styrene block copolymer in Comparative Example 4 are outside the claimed ranges, the composition of the Comparative Example is substantially similar as claimed, including overlapping properties such as crossover temperature, viscosity, glass transition temperature and a modulus as the claimed invention.  Additionally, Appellants’ do not argue that the composition, other than mineral oil, of the prior art combination, or any of the properties differ from the claimed invention.  Therefore, the presence of mineral oil alone appears to be the only critical difference between the invention of the prior art combination and the claimed invention.

Appellants argue that the issue is not whether petrolatum behaves as a plasticizer, but whether it would have been obvious to have modified Vitrano to include about 14% to about 40% of a liquid plasticizer.  Examiner respectfully disagrees. The issue is whether the combined teachings of the prior art would have suggested to one of ordinary skill to increase the amount of mineral oil to the claimed amount and to yield predictable results.  Whether petrolatum behaves as a plasticizer is necessary in the analysis.  Vitrano teaches the inclusion of petrolatum and mineral oil to improve film adhesion while lowering the viscosity of hot melt adhesive composition, thereby establishing petrolatum and mineral oil being useful for the same purpose.  Note that Appellants’ specification recites that a plasticizer is broadly defined as a typically organic composition that can be added to improve extrudability, flexibility, workability, or stretchability (see Appellants’ specification at paragraph 00032).  Clearly, the purposes of petrolatum and mineral oil are also “plasticizers” within the scope of the claimed invention.  Therefore, since both petrolatum and mineral are useful for the same purpose, Vitrano suggests that the amount of material behaving as plasticizers may be up to 40%.  Additionally, as further illustrated by Alper, it was known in the art to further increase the amount of mineral oil up to 

B.	Rejection of claims 35 and 36 under 35 U.S.C. 103 as being unpatentable over Vitrano in view of Alper.
Contrary to the current rejection, Appellants argue that no analysis has been provided in the Office Action of how the references render these claims obvious.  Examiner respectfully disagrees.  As set forth by Appellants, claim 35 is similar to claim 1 but utilizes the transition language “consisting essentially of.”  The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If Appellants contend that additional materials in the prior art are excluded by the recitation of “consisting essentially of,” Appellants have the burden of showing that the introduction of additional components would materially change the characteristics of Appellants’ invention.  Appellants did not provide a clear indication in the specification or claims of what the basic and novel characteristics are, and therefore, “consisting essentially of” is construed as equivalent to “comprising.”  Therefore, as set forth above, the claims were properly rejected.

C.	Rejection of claims 37 and 38 under 35 U.S.C. 103 as being unpatentable over Vitrano in view of Alper.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
Conferees:

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
Correspondence Address
ARKEMA INC.900 First AvenueBldg 4-2King of Prussia, PA 19406

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.